Judgment in so far as it dismisses defendant’s counterclaim reversed upon the law and the facts, with costs, and judgment directed for defendant in the sum of $1,000 and interest from the 21st day of July, 1923, with costs, upon authority of Cohen v. A. F. A. Realty Corp. (250 N. Y. 262). Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Lazansky, P. J., Young, Kapper, Hagarty and Tompldns, JJ., concur. Settle order on notice.